Citation Nr: 1409713	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for back disability (previously claimed as compression fracture of L1, lumbosacral spine, degenerative joint disease).

2.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).

[The issue of whether new and material evidence has been received to reopen a claim for entitlement to special monthly pension (SMP) is addressed in a separate Board decision under a different docket number.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The issue of entitlement to service connection for an acquired psychiatric disability, including PTSD, was previously characterized as entitlement to service connection for just "PTSD."  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  This issue is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not sustain a back injury or disease during service or experience chronic symptoms of arthritis of the back in service.

2.  A current back disability did not manifest to a compensable degree within one year of separation from service, symptoms of a back disability have not been continuous since separation from service, and is not causally or etiologically related to service.  





CONCLUSION OF LAW

The criteria for service connection for back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by February 2009 and July 2009 letters.  

Regarding the duty to assist, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, private treatment records, Social Security Administration (SSA) records, and statements from the Veteran and his sister.  There is no indication that additional records exist pertaining to the back disability claim, and if they did, that they would provide a basis to grant this claim.  

The Veteran was not afforded a VA examination of his claimed back disability, but none is required.  As will be discussed below, the Board finds that the Veteran's lay statements relating his back disability to service are not credible.  The Board finds that the remaining competent evidence uniformly fails to show an in-service event, injury, or disease to which the current back disability may be related.  VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010).  

The Board acknowledges that December 2008 and July 2009 record request letters were sent to the University of Kentucky (UK) Medical Center requesting treatment records, as identified by the Veteran in an October 2008 VA Form 21-4142.  The July 2009 request letter was sent to the Veteran as well as UK, indicating that the UK records had not been obtained, that this was VA's second and final attempt to acquire the records, that VA would proceed to decide the claim based on the evidence of record if the UK records were not obtained, and that the Veteran was ultimately responsible for the production of these records.  The July 2009 letter satisfied VA's duty to assist in obtaining records.  See 38 C.F.R. § 3.159(e).  The Board also notes that the UK treatment in question is mentioned by reference in treatment records from a private hospital and VA.  The Veteran had been arrested and incarcerated in May 2004.  The Veteran attempted suicide by trying to hang himself twice, then stabbed himself in the chest with a pen.  The Veteran was taken to the UK Medical Center on May 26 for surgery to remove the pen and was released on June 2.  Because the episode of care is described in the evidence of record, the Board finds no prejudice to the Veteran in proceeding to decide the back disability claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds no further assistance to the Veteran with the development of evidence is required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for a Back Disability

Under 38 C.F.R. § 3.303(a), service connection means that the facts, as shown by the evidence, establishes that a particular injury or disease was incurred coincident with service.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection can also be established through application of statutory presumptions, including for chronic diseases, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has not only reviewed the physical claims file but also the file on the Virtual VA system and the Virtual Benefits Management System (VBMS) to ensure a total review of the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

In a January 2009 statement, the Veteran requested service connection for a back disability.

Post-service evidence, specifically VA outpatient treatment records, reflects diagnostic testing results of the lumbar spine initially reveal a partial compression fracture of L1, following a fall while having a seizure, and degenerative disc disease in August 2001.  Therefore, a back disability is currently shown.  The Board notes that the degenerative disc disease is a form of arthritis.  

Review of the service treatment records also reveal the Veteran did not experience chronic manifestations of arthritis of the back in service.  Specifically, such records do not reflect complaints of, treatment for, or a diagnosis related to the back.  "Chronicity" requires that the disease entity be manifest to a degree that allows for a reasonably certain medical diagnosis at the time during service.  See Walker, supra.  The Veteran's lack of treatment prevented a medical diagnosis from being offered at the time.  The Board finds that manifestations of spine arthritis were not "chronic" during service.  

Next, the Board finds that the current degenerative disc disease did not manifest to a compensable degree within one year of separation from service, nor have symptoms of a back disability been continuous since separation from service.

The post-service evidence does not reflect back symptomatology for many years after separation from service.  As noted above, back pain was first noted in August 2001, with x-ray diagnosis of arthritis.  A compensable rating for arthritis requires x-ray evidence of the existence of the disability.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Thus, the first recorded diagnosis related to the back came approximately 28 years following separation from service.  As such, the evidence does not reflect compensable manifestations within one year of separation from service.

The Veteran has alleged continuity of symptomatology since service.  The Board finds this allegation not credible.  

As part of the current VA disability compensation claim, in a May 2010 substantive appeal, via a VA Form 9, the Veteran specified that he has had back problems ever since he separated from service, during which he was beat with a stick.  

The Veteran's SSA records contain a different account.  In a January 2006 Pain and Daily Activities Questionnaire, the Veteran indicated that he had pain in his back and his left leg which began in 1999.  

The Veteran's service treatment records do not show any complaints or treatment related to the back.  A May 1973 separation from service physical examination report indicates that the Veteran's spine was clinically normal.  The Veteran described his health as "good" in the comments section.  

The remaining evidence does not suggest back pain symptoms dating to service.  In a February 2010 VA Form 21-4138, the Veteran's sister also reported he had a bad fall in 2000.  The Veteran's VA treatment records and private treatment records do not indicate a history of back pain dating to service, only to a July 2001 fall.  

Given the direct contradiction between the Veteran's two applications for government benefits, the Veteran's statements are inherently questionable.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Given that the Veteran has contradicted himself in reporting the onset of pain and that the contemporaneous medical evidence is negative, the Board finds that the Veteran's statements regarding continuity of symptomatology are not credible.  There is no other lay or medical evidence of continuity of symptomatology since service.  The Board finds that the Veteran's spine arthritis has not been productive of symptoms continuously since service separation.  

The Board has also considered service connection on a direct basis.  In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not have an in-service event, injury or disease to which his spine arthritis and L1 compression fracture residuals may be related.  As discussed, the evidence relating any back problems to service consists solely of the Veteran's lay statements.  His May 2010 account states that he was beaten with a stick during service, thereby incurring an injury to the spine and pain since service.  The Board finds those statements not credible and does not afford them probative weight.  

The remaining evidence shows that the Veteran first began complaining of back pain in July 2001.  The Veteran was arrested and, while in custody, experienced seizures while in alcohol withdrawal.  He fell during one of the seizures.  Later medical treatment identified an acute L1 compression fracture with loss of half the spinal cord canal.  The lay statement from the Veteran's sister appears to refer to this fall.  

For these reasons, the Board finds that the weight of the lay and medical evidence demonstrates that the Veteran did not have an in-service event, injury or disease to which his spine arthritis and L1 compression fracture residuals may be related.  While the Veteran is competent to report experiences, like being beaten, as they come to him through his senses, the Veteran's account is not credible.  Competent evidence consistent with the circumstances of treatment has been provided by the medical personnel who have examined and treated the Veteran during the current appeal and by service records obtained and associated with the claims file.  The Veteran's sister's February 2010 statement is consistent with the medical evidence.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  As a result, the Board finds that the Veteran did not experience an in-service event, injury or disease to which the current back disability may be related.  As the in-service incurrence element is not demonstrated, the claim for service connection on this issue is denied on a direct basis.  See Davidson, supra.

For these reasons and bases discussed above, the Board finds that the evidence is against the claim for service connection for back disability.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for back disability is denied.


REMAND

The issue of service connection for an acquired psychiatric disability, including PTSD, is remanded for further action.  Since issuance of the April 2010 statement of the case (SOC) and prior to certification of the case to the Board in July 2010, additional pertinent evidence has been associated with the record and not initially reviewed by the agency of original jurisdiction (AOJ).  Such evidence includes a March 2012 VA psychiatric examination report and VA outpatient treatment records dated from February 2010 to March 2012.  As a result, the Board finds this claim must be remanded to the AOJ for initial review of the additional evidence of record.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2013).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of service connection for an acquired psychiatric disability, including PTSD, to include a review of the entire evidentiary record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.B. FREEMAN
ActingVeterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


